

EXHIBIT 10.2




APPLIED MATERIALS, INC.
SENIOR EXECUTIVE BONUS PLAN
 
(March 9, 2017 Restatement)
 
SECTION 1
ESTABLISHMENT AND PURPOSE
 
1.1 Purpose. Applied Materials, Inc. having established the Applied Materials,
Inc. Senior Executive Bonus Plan (the “Plan”) effective as of September 23,
1994, and having subsequently amended and restated the Plan, hereby amends and
restates the Plan effective as of March 9, 2017. The Plan is intended to
increase stockholder value and the success of the Company by motivating key
executives (a) to perform to the best of their abilities, and (b) to achieve the
Company’s objectives. The Plan’s goals are to be achieved by providing such
executives with incentive awards based on the achievement of goals relating to
the performance of the Company and its individual business units and to
individual Participant performance. The Plan is intended to permit the payment
of bonuses that qualify as performance-based compensation under Code Section
162(m).
 
1.2 Effective Date. The Plan is effective as of March 9, 2017 (the “Effective
Date”), subject to the approval of a majority of the shares of the Company’s
common stock that are present in person or by proxy and entitled to vote at the
2017 Annual Meeting of Stockholders.
 
SECTION 2
DEFINITIONS
 
The following words and phrases shall have the following meanings unless a
different meaning is plainly required by the context:
 
2.1 “Actual Award” means as to any Performance Period, the actual amount (if
any) payable to a Participant for the Performance Period. Each Actual Award is
determined by the Payout Formula for the Performance Period, subject to the
Committee’s authority under Section 3.5 to reduce the award otherwise determined
by the Payout Formula.
 
2.2 “Affiliate” means any corporation or other entity (including, but not
limited to, partnerships and joint ventures) controlled by the Company.
 
2.3 “Base Salary” means as to any Performance Period, 100% of the Participant’s
annualized salary rate on the last day of the Performance Period. Such Base
Salary shall be before both (a) deductions for taxes or benefits, and (b)
deferrals of compensation pursuant to Company sponsored plans.
 
2.4 “Board” means the Company’s Board of Directors.
 
2.5 “Code” means the Internal Revenue Code of 1986, as amended. Reference to a
specific section of the Code or regulation thereunder shall include such section
or regulation, any valid regulation promulgated under such section, and any
comparable provision of any future legislation or regulation amending,
supplementing or superseding such section or regulation.
 
2.6 “Committee” means the committee appointed by the Board (pursuant to Section
5.1) to administer the Plan. The Committee shall consist of no fewer than two
(2) members of the Board.
 
2.7 “Company” means Applied Materials, Inc., a Delaware corporation.
 
2.8 “Determination Date” means the latest possible date that will not jeopardize
a Target Award or Actual Award’s qualification as performance-based compensation
under Section 162(m) of the Code.
 
2.9 “Disability” means a permanent and total disability within the meaning of
Section 22(e)(3) of the Code, unless the Committee, in its discretion, may
determine that a different definition of Disability shall apply in accordance
with standards adopted by the Committee from time to time.







--------------------------------------------------------------------------------






2.10 “Fiscal Quarter” means a fiscal quarter within a Fiscal Year of the
Company.
 
2.11 “Fiscal Year” means the fiscal year of the Company.
 
2.12 “Intentional Misconduct” means a Participant’s deliberate engagement in any
one or more of the following: (a) fraud, misappropriation, embezzlement or any
other act or acts of similar gravity resulting or intended to result directly or
indirectly in substantial personal enrichment to the Participant at the expense
of the Company; (b) a material violation of a federal, state or local law or
regulation applicable to the Company’s business that has a significant negative
effect on the Company’s financial results; or (c) a material breach of the
Participant’s fiduciary duty owed to the Company that has a significant negative
effect on the Company’s financial results; provided, however, that a
Participant’s exercise of judgment or actions (or abstention from action),
and/or decision-making will not constitute Intentional Misconduct if such
judgment, action (or abstention from action) and/or decision is, in the good
faith determination of the Board, reasonable based on the facts and
circumstances known to the Participant at the time of such judgment, action (or
abstention from action) and/or decision; and such judgment, action (or
abstention from action) and/or decision is in an area or situation in which (i)
discretion must be exercised by the Participant or (ii) differing views or
opinions may apply.
 
2.13 “Maximum Award” means as to any Participant for any Fiscal Year, $5
million. The Maximum Award is the maximum amount which may be paid under the
Plan to a Participant for any Fiscal Year.
 
2.14 “Participant” means as to any Performance Period, an officer of the Company
or of an Affiliate who has been selected by the Committee for participation in
the Plan for that Performance Period.
 
2.15 “Payout Formula” means as to any Performance Period, the formula or payout
matrix established by the Committee pursuant to Section 3.4 in order to
determine the Actual Awards, if any, to be paid to Participants. The formula or
matrix may differ from Participant to Participant.
 
2.16 “Performance Goals” means the goal(s) (or combined goal(s)) determined by
the Committee, in its discretion, to be applicable to a Participant for a
Performance Period. As determined by the Committee, the Performance Goals
applicable to each Participant shall provide for a targeted level or levels of
achievement using one or more of the following measures: (a) cash flow, (b)
customer satisfaction, (c) earnings per share, (d) margin, (e) market share, (f)
operating profit, (g) product development and quality, (h) profit, (i) return on
capital, (j) return on equity, (k) revenue, and (l) total shareholder return.
Each such financial measure shall, except as provided below, be based on U.S.
GAAP principles and, with respect to each non-financial measure, pre-established
objective criteria. Any Performance Goal used may be measured (1) in absolute
terms, (2) in combination with another Performance Goal or Goals (for example,
but not by way of limitation, as a ratio or matrix), (3) in relative terms
(including, but not limited to, as compared to results for other periods of
time, and/or against another company, companies or an index or indices), (4) on
a per-share or per-capita basis, (5) against the performance of the Company as a
whole or a specific business unit(s), business segment(s) or product(s) of the
Company, and/or (6) on a pre-tax or after-tax basis. Prior to the Determination
Date, the Committee, in its discretion, will determine whether any significant
element(s) or item(s) will be included in or excluded from the calculation of
any Performance Goal with respect to any Participants (for example, but not by
way of limitation, the effect of mergers and acquisitions). As determined in the
discretion of the Committee prior to the Determination Date, achievement of
Performance Goals for a particular Award may be calculated in accordance with
the Company’s financial statements, prepared in accordance with generally
accepted accounting principles, or as adjusted for certain costs, expenses,
gains and losses to provide non-GAAP measures of operating results.
 
2.17 “Performance Period” means any Fiscal Year (or period of four (4)
consecutive Fiscal Quarters) or such other period longer than a Fiscal Year but
not longer than three Fiscal Years (or period of twelve (12) consecutive Fiscal
Quarters) or, with respect to any person at the time that they first become
eligible to be a Participant in the Plan, a period of shorter than a Fiscal
Year, as determined by the Committee in its sole discretion. With respect to any
Participant, there shall exist no more than four (4) Performance Periods at any
one time.
 


2    

--------------------------------------------------------------------------------




2.18 “Retirement” means, with respect to any Participant, a termination of his
or her employment with the Company and all of its Affiliates after: (a)
obtaining at least sixty (60) years of age and whose age plus Years of Service
with the Company is not less than seventy (70), or (b) obtaining at least
sixty-five (65) years of age.
 
2.19 “Section 16 Officer” means a person who is an officer of the Company within
the meaning of Section 16 of the Securities Exchange Act of 1934, as amended,
and the rules and regulations promulgated thereunder.
 
2.20 “Section 409A” means Section 409A of the Internal Revenue Code of 1986, as
amended, and the regulations and guidance thereunder, as they may be amended or
modified from time to time.
 
2.21 “Target Award” means the target award payable under the Plan to a
Participant for the Performance Period, expressed as a percentage of his or her
Base Salary, a dollar amount, or a result of a formula or formulas, as
determined by the Committee in accordance with Section 3.3.
 
2.22 “Years of Service” means the number of months (or a fraction thereof) from
a Participant’s latest hire date with the Company or its Affiliate to the date
in question, divided by twelve (12). The Participant’s latest hire date will be
determined after giving effect to the non-401(k) plan principles of North
American Human Resources Policy No. 2-06, Re-Employment of Former
Employees/Bridging of Service, as such policy may be amended, revised or
superseded from time to time.
 
SECTION 3
SELECTION OF PARTICIPANTS AND DETERMINATION OF AWARDS
 
3.1 Selection of Participants. On or prior to the Determination Date, the
Committee, in its sole discretion, shall select the officers of the Company who
shall be Participants for the Performance Period. The Committee, in its sole
discretion, also may designate as Participants one or more individuals (by name
or position) who are expected to become officers during a Performance Period.
Participation in the Plan is in the sole discretion of the Committee, and on a
Performance Period by Performance Period basis. Accordingly, an officer who is a
Participant for a given Performance Period in no way is guaranteed or assured of
being selected for participation in any subsequent Performance Period or
Periods.
 
3.2 Determination of Performance Goals. On or prior to the Determination Date,
the Committee, in its sole discretion, shall establish the Performance Goals for
each Participant for the Performance Period. Such Performance Goals shall be set
forth in writing.
 
3.3 Determination of Target Awards. On or prior to the Determination Date, the
Committee, in its sole discretion, shall establish a Target Award for each
Participant. Each Participant’s Target Award shall be determined by the
Committee in its sole discretion, and each Target Award shall be set forth in
writing.
 
3.4 Determination of Payout Formula. On or prior to the Determination Date, the
Committee, in its sole discretion, shall establish a Payout Formula for purposes
of determining the Actual Award, if any, payable to each Participant. Each
Payout Formula shall (a) be in writing, (b) be based on a comparison of actual
performance to the Performance Goals, (c) provide for the payment of a
Participant’s Target Award if the Performance Goals for the Performance Period
are achieved, and (d) provide for an Actual Award greater than or less than the
Participant’s Target Award, depending upon the extent to which actual
performance exceeds or falls below the Performance Goals. Notwithstanding the
preceding, no Participant’s Actual Award under the Plan may exceed his or her
Maximum Award.
 
3.5 Determination of Actual Awards. After the end of each Performance Period,
the Committee shall certify in writing (for example, in its meeting minutes) the
extent to which the Performance Goals applicable to each Participant for the
Performance Period were achieved or exceeded, as determined by the Committee.
The Actual Award for each Participant shall be determined by applying the Payout
Formula to the level of actual performance that has been certified by the
Committee. Notwithstanding any contrary provision of the Plan, (a) the
Committee, in its sole discretion, may eliminate or reduce the Actual Award
payable to any Participant below that otherwise would be payable under the
Payout Formula, (b) if a Participant terminates employment with the Company
prior to the end of a Performance Period for a reason other than Retirement,
Disability or death, he or she shall not be entitled to the


3    

--------------------------------------------------------------------------------




payment of an Actual Award for the Performance Period, and (c) the Board, in its
sole discretion, may require a Participant to forfeit, return or reimburse the
Company all or a portion of his or her Actual Award in accordance with Section
4.5 below.


SECTION 4
PAYMENT OF AWARDS
    
4.1 Right to Receive Payment. Each Actual Award that may become payable under
the Plan shall be paid solely from the general assets of the Company. Nothing in
this Plan shall be construed to create a trust or to establish or evidence any
Participant’s claim of any right other than as an unsecured general creditor
with respect to any payment to which he or she may be entitled.
 
4.2 Timing of Payment. Payment of each Actual Award shall be made after the end
of the Performance Period during which the Actual Award was earned but no later
than the fifteen (15th) day of the third (3rd) month after the end of the Fiscal
Year in which such Performance Period ended.


4.3 Form of Payment. Each Actual Award normally shall be paid in cash (or its
equivalent) in a single lump sum. However, the Committee, in its sole
discretion, may declare any Actual Award, in whole or in part, payable in
restricted stock granted under the Company’s Employee Stock Incentive Plan. The
number of shares granted shall be determined by dividing the cash amount
foregone by the fair market value of a share on the date that the cash payment
otherwise would have been made. For this purpose, “fair market value” shall mean
the closing price on the NASDAQ Global Select Market/National Market for the day
in question. Any restricted stock so awarded shall vest over the period
determined by the Committee, which shall in no event be a period of more than
four years, subject to acceleration for termination of employment due to death,
Disability, or Retirement.
 
4.4 Payment in the Event of Death. If a Participant dies prior to the payment of
an Actual Award earned by him or her prior to death for a completed Performance
Period, the Actual Award shall be paid to his or her estate.
 
4.5 Clawback in Connection with a Material Negative Financial Restatement.
Pursuant to the Company’s clawback policy, the Board, in its sole discretion,
may require a Participant to forfeit, return or reimburse the Company all or a
portion of his or her Actual Award, if (a) the Participant is or was a Section
16 Officer during the applicable Performance Period, and (b) the Participant
deliberately engaged in Intentional Misconduct that was determined by the Board,
in its sole discretion, to be the primary cause of a material negative
restatement of a Company financial statement that was filed with the U.S.
Securities and Exchange Commission and such financial statement, as originally
filed, is one of the Company’s three (3) most recently filed annual financial
statements. The portion of the Actual Award, if any, that a Participant may be
required to forfeit, return or reimburse will be determined by the Board, in its
sole discretion, but will be no more than the after-tax portion of the Actual
Award that was (1) in excess of the Actual Award he or she would have received
had the Company’s financial results been calculated under the restated financial
statements, and (2) paid within the period beginning on the date the Committee
determines the Actual Award (in accordance with Section 3.5 of the Plan) and
ending on the date that is twelve (12) months after the original filing of the
financial statement that subsequently was restated. In addition, each Actual
Award shall be subject to clawback as required by law, regulation or the rules
of any exchange on which the Company’s stock is listed for trading, in each case
as in effect from time to time.


SECTION 5
ADMINISTRATION
 
5.1 Committee is the Administrator. The Plan shall be administered by the
Committee. The Committee shall consist of not less than two (2) members of the
Board. The members of the Committee shall be appointed from time to time by, and
serve at the pleasure of, the Board. Each member of the Committee shall qualify
as an “outside director” under Section 162(m) of the Code. If it is later
determined that one or more members of the Committee do not so qualify, actions
taken by the Committee prior to such determination shall be valid despite such
failure to qualify. Any member of the Committee may resign at any time by notice
in writing mailed or delivered to the


4    

--------------------------------------------------------------------------------




Secretary of the Company. As of the Effective Date of the Plan, the Plan shall
be administered by the Human Resources and Compensation Committee of the Board.
 
5.2 Committee Authority. It shall be the duty of the Committee to administer the
Plan in accordance with the Plan’s provisions. The Committee shall have all
powers and discretion necessary or appropriate to administer the Plan and to
control its operation, including, but not limited to, the power to (a) determine
which officers shall be granted awards, (b) prescribe the terms and conditions
of awards, (c) interpret the Plan and the awards, (d) adopt such procedures and
subplans as are necessary or appropriate to permit participation in the Plan by
officers who are foreign nationals or employed outside of the United States, (e)
adopt rules for the administration, interpretation and application of the Plan
as are consistent therewith, and (f) interpret, amend or revoke any such rules.
 
5.3 Decisions Binding. All interpretations, determinations and decisions made by
the Committee, the Board, and any delegate of the Committee pursuant to the
provisions of the Plan shall be final, conclusive, and binding on all persons,
and shall be given the maximum deference permitted by law.
 
5.4 Delegation by the Committee. The Committee, in its sole discretion and on
such terms and conditions as it may provide, may delegate all or part of its
authority and powers under the Plan to one or more directors and/or officers of
the Company; provided, however, that the Committee may not delegate its
authority and/or powers with respect to awards that are intended to qualify as
performance-based compensation under Section 162(m) of the Code.
 
5.5 Tax Withholding. The Company shall withhold all applicable taxes from any
payment, including any federal, Federal Insurance Contributions Act (FICA),
state, and local taxes.
 
SECTION 6
GENERAL PROVISIONS
 
6.1 No Effect on Employment. Nothing in the Plan shall interfere with or limit
in any way the right of the Company or an Affiliate, as applicable, to terminate
any Participant’s employment or service at any time, with or without cause. For
purposes of the Plan, transfer of employment of a Participant between the
Company and any one of its Affiliates (or between Affiliates) shall not be
deemed a termination of employment. Employment with the Company and its
Affiliates is on an at-will basis only. The Company expressly reserves the
right, which may be
exercised at any time and without regard to when during or after a Performance
Period such exercise occurs, to terminate any individual’s employment with or
without cause, and to treat him or her without regard to the effect which such
treatment might have upon him or her as a Participant.
 
6.2 Section 409A. It is intended that all bonuses payable under this Plan will
be exempt from the requirements of Section 409A pursuant to the “short-term
deferral” exemption or, in the alternative, will comply with the requirements of
Section 409A so that none of the payments and benefits to be provided under this
Plan will be subject to the additional tax imposed under Section 409A, and any
ambiguities or ambiguous terms herein shall be interpreted to so comply or be
exempt. Each payment and benefit payable under this Plan is intended to
constitute a separate payment for purposes of Section 1.409A-2(b)(2) of the
Treasury Regulations. The Company may, in good faith and without the consent of
any Participant, make any amendments to this Plan and take such reasonable
actions which it deems necessary, appropriate or desirable to avoid imposition
of any additional tax or income recognition under Section 409A prior to actual
payment to the Participant.
 
6.3 Participation. No individual shall have the right to be selected to receive
an award under this Plan, or, having been so selected, to be selected to receive
a future award.
 
6.4 Indemnification. Each person who is or shall have been a member of the
Committee, or of the Board, shall be indemnified and held harmless by the
Company against and from (a) any loss, cost, liability, or expense that may be
imposed upon or reasonably incurred by him or her in connection with or
resulting from any claim, action, suit, or proceeding to which he or she may be
a party or in which he or she may be involved by reason of any action taken or
failure to act under the Plan or any award, and (b) from any and all amounts
paid by him or her in settlement thereof, with the Company’s approval, or paid
by him or her in satisfaction of any judgment in any such claim, action, suit,
or proceeding against him or her, provided he or she shall give the Company an
opportunity, at its


5    

--------------------------------------------------------------------------------




own expense, to handle and defend the same before he or she undertakes to handle
and defend it on his or her own behalf. The foregoing right of indemnification
shall not be exclusive of any other rights of indemnification to which such
persons may be entitled under the Company’s Certificate of Incorporation or
Bylaws, by contract, as a matter of law, or otherwise, or under any power that
the Company may have to indemnify them or hold them harmless.
 
6.5 Successors. All obligations of the Company and any Affiliate under the Plan,
with respect to awards granted hereunder, shall be binding on any successor to
the Company and/or such Affiliate, whether the existence of such successor is
the result of a direct or indirect purchase, merger, consolidation, or
otherwise, of all or substantially all of the business or assets of the Company
or such Affiliate.
 
6.6 Nonassignability. A Participant shall have no right to assign or transfer
any interest under this Plan.
 
6.7 Nontransferability of Awards. No award granted under the Plan may be sold,
transferred, pledged, assigned, or otherwise alienated or hypothecated, other
than by will, by the laws of descent and distribution. All rights with respect
to an award granted to a Participant shall be available during his or her
lifetime only to the Participant.
 
6.8 Deferrals. The Committee, in its sole discretion, may permit a Participant
to defer receipt of the payment of cash that would otherwise be delivered to a
Participant under the Plan. Any such deferral elections shall be subject to such
rules and procedures as shall be determined by the Committee in its sole
discretion and, unless otherwise expressly determined by the Committee, shall
comply with the requirements of Section 409A.
 
6.9 Governing Law. The Plan and all award agreements shall be construed in
accordance with and governed by the laws of the State of California, excluding
its conflicts of laws provisions.
 
SECTION 7
AMENDMENT AND TERMINATION
 
7.1 Amendment and Termination. The Board may amend or terminate the Plan at any
time and for any reason; provided, however, that if and to the extent required
to ensure the Plan’s qualification under Code Section 162(m), any such amendment
shall be subject to stockholder approval; and provided further that the Board
may not amend the Plan such that it would have a material adverse impact on
outstanding Target Awards without the consent of the affected Participants.


6    